POLEN, Judge.
Pearl Sapp sued her neighbor, Barbara Anderson (a/k/a Barbara W. Smith), for in-junctive and declaratory relief in a dispute over ownership of a strip of land, varying from one hundred twenty-three (123) to one hundred twenty-nine (129) feet in width. Smith counterclaimed to quiet title, claiming the disputed property was her land.
Without reciting the history of how each party acquired their purported interest in the property in dispute, we note that issue before us is whether the trial court properly applied the version of section 95.16, Florida Statutes (1975), that was in effect from January 1, 1975, to January 1, 1988. We agree with the trial court that the old version of the statute was correctly applied, because the appellee’s interest in the disputed parcel had already accrued by adverse possession prior to the 1987 amendment. See Seddon v. Harpster, 403 So.2d 409 (Fla.1981).
Affirmed.
GUNTHER, C.J., and WARNER, J., concur.